Citation Nr: 0701952	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  97-26 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board remanded this claim to the RO for additional 
development in July 2000, September 2003, and June 2005.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, February 2004, and June 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured in the process of previous remands and RO actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was specifically requested to 
provide any evidence or information he had pertaining to his 
claim.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, because the claim is being denied, this question is 
not now before the Board.  Consequently, a remand is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and afforded him a videoconference hearing.  VA has 
no duty to inform or assist that was unmet.

The veteran is presently service connected for six 
disabilities.  He is rated as 30 percent disabled for 
headaches; 20 percent for cervical fusion; 20 percent for a 
seizure disorder; 10 percent for tinnitus; 10 percent for a 
right hand disability; and zero percent (non-compensable) for 
bilateral hearing loss.  He contends that because of these 
service-connected disabilities he is entitled to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

One of the actions assigned in the Board's most recent remand 
was for the veteran to be provided a VA Form 21-8940 
(application for TDIU benefits), which, when completed and 
returned, would provide VA with a detailed picture of the 
veteran's employment history.  The form was attached to a 
letter sent to the veteran in June 2005, but was never 
returned to VA.  The Board must therefore rely on the 
evidence of record regarding the veteran's employment 
history.  

The record shows that the veteran has been essentially 
continuously employed since his military service.  The 
veteran was afforded a VA examination given in April 2006, in 
the course of which he gave the following employment history 
to his examiner.  He held three jobs (at the same time) from 
1992 to 1995, immediately after leaving military service.  
Thereafter, from 1995 to 1997, he was employed at a military 
commissary, where he was a supervisor of stockers and 
custodians.  From 1997 to 2001 he worked for a security firm 
at an industrial plant.  From 2001 to the present he has been 
employed in a security position at a casino.  While he 
averred that his medical problems have caused him to slow 
down and have decreased concentration and difficulty thinking 
straight, he stated to this examiner that he had missed only 
two to three days of work in the preceding year because of 
his combined medical problems.  

After providing a detailed report of her examination, the VA 
physician provided a medical opinion that the combination of 
conditions listed, which included all of the veteran's 
service-connected disabilities except his hearing loss and 
tinnitus, did not preclude the veteran from obtaining and 
maintaining some type of substantial gainful employment.  

The veteran was also afforded a VA audiological examination 
in April 2006.  The audiologist opined that the veteran's 
hearing loss and tinnitus did not preclude him from obtaining 
or maintaining substantial gainful employment.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability; or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent; and the disabled person is also unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Here, as noted, the veteran is service-connected for six 
disabilities.  While those disabilities numerically add up to 
90 percent, VA regulations require that multiple disabilities 
be assessed in combination through the use of a Combined 
Ratings Table, not by adding.  38 C.F.R. §  4.25.  Utilizing 
the Combined Ratings Table, the combined level of the 
veteran's six disabilities is determined to be 60 percent.  
Id.  

Entitlement to TDIU is not warranted for several reasons.  
First, the veteran is clearly not unemployable, as evidenced 
by his employment since leaving military service.  Next, even 
if the veteran was unemployed, his combined level of 
disability of 60 percent, with no individual disability rated 
as at least 40 percent disabling, does not meet the minimum 
requirements for consideration under 38 C.F.R. § 4.16(a).  
Finally, an extra-schedular rating is not for consideration 
here because the record shows that the veteran has been 
regularly employed since leaving service, and the evidence 
does not show an exceptional or unusual disability picture as 
would render the veteran unable to secure and follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  
His current employment situation is proof of his ability to 
work at a gainful job.

In sum, considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to individual 
unemployability, and the claim is denied.
 

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


